                Case 6:19-cv-06020 Document 1 Filed 01/07/19 Page 1 of 19




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

BAI{BAIL\ A. BRESNAN,
                                          Plaintiff,                     COMPLAINT
        V
                                                                         Civil ActionNo.
TOWN OF HENRIETTA, JACKMOORE, CRAIG
ECKERT, and PETER MINOTTI,
                                          Defendants.



        Plaintiff, Barbara A. Bresnan, by her attorneys, Underberg & Kessler LLP, Paul                    F.

Keneally, Esq. and Alina Nadir, Esq., of counsel, alleges for her Complaint as follows:

                                            JURY DEMAND

        I   .     Plaintiff, Barbara A. Bresnan, demands a tnal by j ury of all issues in this action.

        2.        Ms. Bresnan seeks to recover damages against Defendants, the Town of Henrietta (the

"Town"), Jack Moore, Craig Eckert, and Peter Minotti (collectively, "Defendants"), for unlawful

discrimination, hostile work environment, sexual harassment, and retaliation based upon Plaintiff s sex

and gender, in violation of Title   VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.   $ 2000e

et seq., (hereinafter "Title   VII"), 42U.5.C. $ 1983 (hereinafter "$ 1983"), and the New York      State

Human Rights Law $ 290 et seq. of the Executive Law ofthe State ofNew York ("NYSHRL").

        3.        Ms. Bresnan previously filed a claim with the Equal Employment Opportunity

Commission ("EEOC") Charge No. 525-201 5-001 55.

                                    JURISDICTION AND VENUE

        4.        This Court has subject matter jurisdiction over the Plaintiff s claims on this action

pursuant to the United States Constitution, 42 U.S.C. $1983, 42 U.S.C. $ 2000e-5(f)(3)(Title   VII), 28
                  Case 6:19-cv-06020 Document 1 Filed 01/07/19 Page 2 of 19




U.S.C. $ 1331, and28 U.S.C. $ 1343. This Court also has supplemental jurisdiction pursuant to 28

U.S.C. $ 1367 to adjudicate Plaintiff s claims under state statutory law.

          5.        Venue is proper in this district pursuant to 28 U.S.C. $ 1391 and 42 U.S.C. $ 2000e-

s(0(3).

          6.        This Court has the power to issue declaratory relief pursuant to 28 U.S.C. $$ 2201

and2202.

                                             THE PARTIES

          7   .     Plaintiff is an individual who resides at 109 Camelot Drive, Rochester, New York

t4623.

          8.        At all times relevant to the Complaint, Plaintiff was, and remains, Defendants'

"employee" as defined by Title VII and NYSHRL.

          9.        Defendant the Town is a municipality in Monroe County, New York State.

          10.       Defendant Jack Moore served as the Town's Town Supervisor at all times relevant

to this Complaint.

          11.       Defendant Craig Eckert     is the Town's Deputy Director of Engineering and

Planning.

          12.       Defendant Peter Minotti is the Town's Deputy Town Supervisor.

                                                  F'ACTS

          13.       Ms. Bresnan began working for the Town of Henrietta as a Laborer in 2001 and

was a well-performing employee.

          14. In January 2014, former Town Supervisor               Jack Moore assumed office and

accordingly, became one of Ms. Btesnan's supervisors.




                                                     2
                   Case 6:19-cv-06020 Document 1 Filed 01/07/19 Page 3 of 19




          15.        From the beginning of Mr. Moore's tenure, he made inappropriate comments to

Ms. Bresnan, as well as to other female employees.

          16.        In January 2014, Mr. Moore repeatedly referred to Ms. Bresnan as "my girl" and

commented on her clothing.

          17   .     On or about January 28,2074, Mr. Moore told Ms. Bresnan that "it's as cold as a

witch's tit out there." When Ms. Bresnan indicated she did not know what that meant, Mr. Moore

came close to her chest with a cupping motion of his hand, and stated, "Think about    it. If you had
a   witch's tit in your hand. It's cold."

          18.        Upon information and belief, in or around February 2014, Mr. Moore learned that

Ms. Bresnan is a lesbian.

          19.        In Fcbruary 2014, Ms. Bresnan's work assignments began to change.      She was

assigned to work alone on jobs that required more than one person to complete. Ms. Bresnan also

experienced greater scrutiny from her supervisors at that time.

          20.        In March 2014, Mr. Moore commented to Ms. Bresnan's co-worker that maybe the

co-worker "...could take Barb shopping. She could use some help." Ms. Bresnan was present for

that comment.

          21.        Also in March 2014, Ms. Bresnan heard Mr. Moore say to Barbara Chirdo,        a


member of the Town's Human Resources Department, as they passed by her, "Tell me she don't

just look like a guy."

          22.        In April 2014, Ms. Bresnan's work assignment at the Town Hall building     was

changed, and she was replaced by a male employee.




                                                    a
                                                    J
            Case 6:19-cv-06020 Document 1 Filed 01/07/19 Page 4 of 19




       23.     The April 2014 work assignment change was not due to work performance; Ms.

Bresnan's performance evaluations were all positive.

       24.     Mr. Moore also engaged in behavior meant to intimidate Ms. Bresnan.

       25.     On or about September 20,2014, Ms. Bresnan was working in a town park. Mr.

Moore was driving his vehicle nearby. He began driving towards Ms. Bresnan and then swerved

when he was within a few feet of hitting her. He rolled down his window and said, "Oops, see,

I'm nice. I missed you."

       26.     On or about September 24, 2014, seasonal employee Linda Elsbree told Ms.

Bresnan that Mr. Moore told an employee, "Unfortunately, we have to accept certain people's

lifestyles." Upon information and belief, Mr. Moore was refening to Ms. Bresnan.

       27.     In or around November 2014, Ms. Bresnan complained about the harassment and

discrimination to Human Resources Director at the time, Barbara Chirdo.

       28.     Ms. Bresnan specifically complained that Mr. Moore was discriminating against

her and that she was "scared".

       29.     Ms. Chirdo told Ms. Bresnan she would not investigate the complaint and told Ms.

Bresnan to talk to a Town Board Member instead.

       30.     The Town took no action regarding Ms. Bresnan's complaints, nor did the Town

even attempt to investigate the complaints.

       31.     In fact, the harassment and retaliation continued and even escalated.

       32.     On or about November 12, 2014, Mr. Eckert was videoed walking around and

taking photographs of Ms. Bresnan's car inthe employee parking lot.

       33.     On or about December 1,2014, Mr. Eckert spoke to Ms. Bresnan's co-worker about

her harassment complaint to Ms. Chrido, questioning why she made a complaint and stating that



                                                4
              Case 6:19-cv-06020 Document 1 Filed 01/07/19 Page 5 of 19




if   she did not make her complaint immediately then,   "Fuck [het]. [She doesn't] have a valid issue."

          34.    On or about February 76, 2015, Ms. Bresnan was on-call for snow removal on

sidewalks and parking lots of town facilities. Snow removal was necessary, but instead of calling

Ms. Bresnan, Mr. Eckert, a member of the Town's Highway Department management, performed

the work himself.

          35.    Such work is done by the Parks Department, not the Highway Department and

especially not by management, but Ms. Bresnan was never called to come into work and was

denied the opportunity for paid work.

          36.    After Ms. Bresnan reported these events to her union representative, Mr. Eckert

unbelievably shoveled snow back onto sidewalks recently shoveled by Ms. Bresnan on Town

property.

          37.    Upon information and belief, Mr. Eckert bragged about the events and said "now

that dyke has something to do."

          38.    On or about February 21,2015, Mr. Eckert agatnbypassed Ms. Bresnan when snow

removal was needed. In fact, every member of the Parks Department was called except for Ms.

Bresnan.

          39.    Ms. Bresnan drove to a Town building to see who was called in for the work, and

she observed    Mr. Eckert plowing himself, againviolating the union contract specifically to prevent

Ms. Bresnan from receiving the opportunity for paid work.

          40.    After her harassment complaint, not only was Ms. Bresnan replaced by a male

employee after being removed from her assignment, Mr. Moore specifically stated that a male

employee was chosen because "being a man, he was able to do certain things that Barb couldn't

do," like use a ladder.



                                                   5
            Case 6:19-cv-06020 Document 1 Filed 01/07/19 Page 6 of 19




       4L      Mr. Moore made this statement despite the fact that Ms. Bresnan had              been

successfully performing her duties for two years prior to the job change.

       42.     Mr. Moore's comment demonstrated that the sole basis for Ms. Bresnan's job

change was her gender and no other reason.

       43.     During the EEOC investigation, witnesses also stated that Mr. Moore stated that

Ms. Bresnan "might as well be a man . . . because you can't tell she's a woman."

       44.     Ms. Bresnan found the hostile work environment and discrimination to                be

unbearable. She eventually needed to take a medical leave beginning in or around September 2015.

       45.     The EEOC investigation found that when Ms. Bresnan attempted to return to work,

the Town would not allow her to do so and required Ms. Bresnan to undergo an Independent

Medical Examination.

       46.     Ms. Bresnan had taken medical leaves previously and had never before been

required to submit to an IME.

       41.     This delay caused Ms. Bresnan to lose additional pay. The EEOC found a "nexus"

between Ms. Bresnan's complaints and the adverse treatment.

       48.     In addition, the Town refused to hire Ms. Bresnan's son as a seasonal worker in

2015, despite having done so in the past, and the EEOC found this was evidence of retaliation.

       49,     Mr, Minotti, as Deputy Town Supervisor, knew or should have known of               the

discrimination and harassment and did nothing to stop or remedy any of the illegal behavior.

       50.     More generally, the EEOC investigation found that the individuals responsible for

equal employment opportunity in the Town were constrained by a system in which "the primary

discriminator/harasser retains authority and control over their employment."

       51.     It further found that the Town's failure to take any action on internal discrimination



                                                 6
             Case 6:19-cv-06020 Document 1 Filed 01/07/19 Page 7 of 19




complaints prevented others from reporting such behavior and had a clear chilling effect on other

employees.

         52.    Ms. Bresnan filed an EEOC Charge regarding the above-described discrimination

and harassment.

         53.    After an investigation, the EEOC found reasonable     cause   to determine that the

discrimination, harassment and retaliation occurred. See the probable cause determination

attached hereto as   Exhibit A.

                                           INJURIES

         54.    Ms. Bresnan experienced discriminatory behavior as soon as Mr. Moore took office

as   Town Supervisor. Her position was admittedly changed solely due to her gender, and she was

subjected to repeated offensive and gender-based comments directly from the Town's top official.

The environment led to a necessary medical leave after which she was retaliated against.

         55.    Ms. Bresnan's mental health suffered greatly as a result of the Town's conduct.

She had nightmares about Mr.      Moore. Mr. Moore continually attempted to intimidate          Ms.

Bresnan, asking co-workers about her partner and Ms. Bresnan's personal         life.   Ms. Bresnan

sought medical care as a result and began medication at her medical provider's suggestion.

         56.    Mr. Moore even tried to interfere with Ms. Bresnan's paftner's employment, telling

her supervisor that she was responsible for stealing campaign lawn signs.

         57.    Ms. Bresnan's medical benefits for herself and her family were cut off due to

Defendants' illegal actions.

         58. Ms. Bresnan did not ,just suffer significant        financial repercussions due to

Defendants' actions.




                                                7
              Case 6:19-cv-06020 Document 1 Filed 01/07/19 Page 8 of 19




        59.      Ms. Bresnan suffered extreme emotional issues due to the years-long fight with

Defendants, the harassment she faced, and the distress she felt in losing the ability to properly

provide for herself and her family.

        60.      She experienced mental anguish, stress, humiliation, and embarrassment.

        6I.      As noted, Ms. Bresnan's EEOC complaint resulted in probable cause findings, and

on October 10,2018, she was issued a Right to Sue letter from the EEOC for the charge No. 525-

201 s-001 55.   (Exhibit B).

        62.      The Defendants undeftook all ofthe actions and omissions alleged above either directly

or through their agents who were authorized to take such actions and omissions.

                  AS AND FOR PLAINTIFF'S FIRST CLAIM FOR RELIEF
        T]NDER TITLE VII AGAINST DEFENDANT TOWN OF HENRIETTA FOR
        I.INLAWFUL DISCRIMINATION AND HOSTILE WORK EI\IVIRONMENT

        63.      Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

        64.      By and through their course of conduct as alleged above, the Town, and their agents

willfully violated Title VII, 42 U.S.C. $ 2000e et       seq.,   by subjecting Plaintiff to a hostile work

environment, discriminating against Plaintiff, and denying her equal terms and conditions of

employment, harassing Plaintiff, retaliating against Plaintifl and materially altering the terms and

conditions of her employment because of her gender and sex.

        65.      As a consequence thereof, Plaintiffhas been caused to suffer injuries and damages in

amounts to be determined at trial.

              AS AND FOR PLAINTIFF'S SECOND CLAIM FOR RELIEF
        LINDER TITLE VII AGAINST DEFENDANT TOWN OF HENRIETTA FOR
                                     TINLAWFUL RETALIATION

        66.      Plaintiff incorporates the precedingparagraphs as if fully set forth herein.

        67       By and through their course of conduct as alleged above, the Town, and their agents



                                                     8
             Case 6:19-cv-06020 Document 1 Filed 01/07/19 Page 9 of 19




willfully violated Title VII, 42 U.S.C.   $ 2000e et seq., by retaliating against the      Plaintiff.

        68.       As a consequence thereof, Plaintiff has been caused to suffer injuries and damages in

amounts to be determined at trial.

               AS AND F'OR PLAINTIFF'S THIRD CLAIM FOR RELIEF
           TJNDER THE NEW YORK STATE HUMAN RIGHTS LAW AGAINST
                     DEFENDANT TOWN OF HENRIETTA FOR
        T]NLAWFUL DISCRIMINATION AND HOSTILE WORK EIWIRONMENT

        69.       Plaintiff incorporates the precedingparugraphs as if fully set forth herein.

        70.       By and through their course of conduct as alleged above, Defendant, Town of

Henrietta, willfully violated New York State Human Rights Law by subjecting Plaintiff to a hostile

work environment, discriminating against Plaintiff, and denying her equal terms and conditions of

employment, harassing Plaintiff; retaliating against Plaintifl and materially altering the terms and

conditions of her employrnent because of her gender and sex.

        71.       As a consequence thereof, Plaintiff has been caused to suffer injuries and damages in

amounts to be determined at trial.

            AS AND FOR PLAINTIFF'S FOURTH CLAIM FOR RELIEF UNDER
                       THE NEW YORK STATE HUMAN RIGHTS LAW
                     AGAINST DEFENDANT TOWN OF HENRIETTA FOR
                              T]NLAWFUL RETALIATION

        72.       Plaintiff incorporates the precedingparagraphs    as   if fully   set forth herein.

        73.       By and through their course of conduct as alleged above, Defendant, Town of

Hernietta, willfully violated New York State Human Rights Law by subjecting Plaintiff to a hostile

work environment and materially altering the terms and conditions of her employment because of her

gender and sex.

        74.       As a consequence thereof, Plaintiff has been caused to suffer injuries and damages in

amounts to be determined at trial.



                                                      9
                    Case 6:19-cv-06020 Document 1 Filed 01/07/19 Page 10 of 19




                    AS AND FOR PLAINTIFF'S FIFTH CLAIM FOR RELIEF UNDER
                         NEW YORK STATE HUMAN RIGHTS LAW AGAINST
                        DEFENDANTS MOORE, ECKERT, AND MINOTTI FOR
                       AIDING AND ABETTING TINLAWT'UL DIS CRIMINATION
                              AND HOSTILE WORK EI\TVIRONMENT

        75.           Plaintiff incorporates the precedingparcgraphs    as   if fully   set forth herern.


        76.           By and through their course of conduct as alleged above, Defendant Town of

Henrietta       willfully violated New York       State Human Rights Law         by harassing and treating the

Plaintiff differently in retaliation.

        77.           As a consequence thereof, Plaintiff has been caused to suffer injuries and damages in

amounts to be determined at trial.

                        AS AND FOR PLAINTIFF'S SIXTH CLAIM FOR RELIEF'
                I]NDER THE NEW YORK STATE HUMAN RIGHTS LAW AGAINST
                      DEFENDANTS MOORE, ECKERT, AND MINOTTI FOR
                    AIDING AND ABETTING FOR UNLAWFUL RETALIATION

        78.           Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

        79. By and through their course of conduct as alleged above, Defendants Moore,
Eckert, and Minotti willfully violated the New York State Human Rights Law by harassing and

treating the Plaintiff differently in retaliation.

        80.           As a consequence thereof, Plaintiff has been caused to suffer injuries and damages in

amounts to be determined at trial.

          AS AND FOR PLAINTIFF'S SEVENTH CLAIM FOR RELIEF I]NDER
       SECTION 1983 AGAINST DEFENDANTS MOOREO ECKERT, AND MINOTTI
              FOR TINLAWT'T]L DISCRIIVTNATION AND RETALIATION

        8   1   .     Plaintiff incorporates the preceding parugraphs as if fully set forth herein.

        82.           By and through their course of conduct   as alleged above, Defendants       Moore, Eckert, and

Minotti violated Section 1983 by discriminating against Plaintiff harassing the Plaintiff, retaliating

against the     Plaintifl   and materially altering the terms and conditions of her employment because of her


                                                          10
             Case 6:19-cv-06020 Document 1 Filed 01/07/19 Page 11 of 19




sex and gender, and thereby depriving her      of the equal protection of the laws under the Fourteenth

Amendment to the United States Constitution.

                AS AND FOR PLAINTIFF'S EIGHTH CLAIM FOR RELIEF TINDER
                 SECTION 1983 AGAINST DEFENDANT TOWN OF HENRIETTA
                   FOR I.TNLAWT'I]L DISCRIMINATION AND RETALIATION

          83.     Plaintiff incorporates the precedingparagraphs as if fully set forth herein.

          84.     By and through their course of conduct   as alleged above, Defendant   Town of Henrietta

violated Section 1983 by discriminating against Plaintiff, harassing Plaintiff, retaliating against the

Plaintiff, and materially altering the terms and conditions of her employment because of her sex and

gender, and thereby depriving her of the equal protection of the laws urder the Fourteenth Amendment

to the United States Constitution.

                                        PRAYER FOR RELIEF

          WHEREFORE, the Plaintiff prays that this Court:

          (a)     Accepts jurisdiction over this matter,

          (b)     Accepts, impanels and charges ajury with respect to the claims for relief; and

          (c)     Awards the following damages against Defendants:

                 i.       Back pay, front pay, and all benefits along with pre and post judgment

interest, in amounts to be determined at trial;

                 ii.      Punitive, liquidated, and compensatory damages including, but not limited to,

damages for pain and suffering, anxiety, humiliation, physical injuries and emotional and physical

distress in order to compensate her for the injuries she has suffered and to signal to other employers

that discrimination in employment is repulsive to legislative enactments, in amounts to be determined

attnal;




                                                     11
            Case 6:19-cv-06020 Document 1 Filed 01/07/19 Page 12 of 19




                111.   Attorneys' fees, costs, and expenses as provided for by the applicable

statutes; and

                111.   Any other relief which this Court deems just and proper


Dated:           January 7,2019                       UNDERBERG & KESSLER LLP
                 Rochester, New York
                                                      /s/ Paul F. Keneally

                                                      Paul F. Keneally, Esq.
                                                      Alina Nadir, Esq.
                                                      Attorneys for Plaintiff Barbara Bresnan
                                                      300 Bausch & Lomb Place
                                                      Rochester, New York 14604
                                                      Telephone: (585) 258-2800
                                                      pkeneally@underbergkessler. com
                                                      anadt @underb er gke s s I er. c o m




                                                 12
Case 6:19-cv-06020 Document 1 Filed 01/07/19 Page 13 of 19




              EXHIBIT A
          Case 6:19-cv-06020 Document 1 Filed 01/07/19 Page 14 of 19




                        U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                          Buffalo Local Offlce
                                                                                           6 Fountraln plaza, Suito 390
                                                                                                    8ufialo, NY 14202
                                                                          lntake t{rformadon Group: (SO0) SSS-4000
                                                                    lntiako tfllormsuon Grwp   rfi,,    ia00j Bss-89?0
                                                                                  Buftulo Sbhs Ltno: (886) 40&8075
    John E.   ThdnFon, Jr                                                       Bufialo Direct Dtsl: (716) 5514142
   Dlractor                                                                                      TTY (710) 551-5923

  Charcs ltlumbgl

  s2$2015.00155

  Barbara Bresnan                                        Gharging Party
  109 Camelot Drive
  Rochester, NY 14623

 Town of Henrietta                                       Respondent
 475 Calkins Road
 Henrietta, NY 14467

                                 DETERMfNATION


 Under the authori$ vesled in me by the Commission, I issue the following determination as to
 the merits of the subject charge filed under lho Title Vll of the Civil Rights Act of 1964, as
 amended ('Title Vll"). All reguirements for coverage have been met.

 g.harging Party, who has^ been employed by Re spon-dgnt since 2001 and is cunongy a
 Mainlenance Mechanic lll, allegos that beginning in 2014, and continuing, Town Subervisor
 Jack Moors has made inappropriats commsnts and gestures to her andi class of timate
 employees. Specifically, Charging Party wfto is a lesbian alleges that Town Supervisor Moore
 has commented on her appearance, including stating, "tell rno she don't just look li!<s a guf,
 Charging Party also alleges that Town Supervisor Moore has engaged in conduct to intimiiate
 her. Specifically, Charging Party alleges thal on September 20,20'14, he drove his vehicle
toward her while she was directing traffic; Charging Party alleges that he swerved less than
three feet in front of her and slated , "6ops, seo, l'm nico, 1 missed you". Charging party alloges
that because of her gendor, she hag been denied equal torms, sondltions anO-priiiteges
afforded othor omployeas. Charging Party alleges that she has besn assignerj rnore work and
has been subj€ct to gr€ator scrutiny. Charging Party alleges that when she complained to
Respondent's Human Resources representative regarding the discriminalory treatment she
faced, she was advised that th€ representative could not investigate.

 Respondent denios that Charging Party was discdminated against or retaliatbd against.
 Respondent allegos that Charging Party has suffered no adverso action. Resporident maintains
 that Charging Party is "difficult to worlt with" and her unsatisfactory performanco led lo her being
 reassigned from the Town Hall building. Respondent denios any dlscriminatory commsnts or
 conduct attributed to Town Supervisor Jack Moore. Respondent acknowlsdges that on or about
 $eptombor 20,2A14, Town Supervisor Moore, while pulling into an entrance-(with hisvohicle)
where charglng Party was directing traffic, statod "see, I'm a nics guy, I missed yorL".
Respondent acknowledges that on or about November 12,2Q"14, Charging Farly made a
complaint that Town Supervisor Moore was discriminating againsl ner inO-tnat ihe
'scared".
                                                                                              w"
          Case 6:19-cv-06020 Document 1 Filed 01/07/19 Page 15 of 19




  The investigation establishes that in April 2014, Charging Party, who is female and a lesbian,
  was removod frorn her assignmenl at tha Town f{all building and replaced.by a mate emptoyoe.
  The evidence did nol supporl Respondentls conlention that Charging Farty was removed from
  hor assignmont at the Town Hall Building because of unsatisfactory perforinance. ir'"i".oiJ
  illustrated that Charging Party had received positive evaluations regarding her work.
 Significantly, during the investigation, Town Supervisor Mosre providod lhat a male employoo
 was assigned to the Town Hall buildlng, becaus€ 'lbeing a man,. hs was able lo do certain iSings
 that Barb couldn't do", such as use a laddor. Ttrwn Suporvisor Moorels stat€ments,defied,logii
 and lacked credibility, where, it was undisputed lhat Charging Party had been working         -
 Maintenance Mechanic lll since 2012. Most importantly, however, Town Supervisor Mooro's ""  "
 words provide dlrect evidence of his bias towards Charging Pa{y {and other female employees)
                                                                                                 '
 becausa of sex. Evidence produeed during {he investigation also supported Charglng party
 contentions that sho was dsnied overllme opportunities in favor or mbie employeei:and was
                                                                                                 s
 assigned out-of,litle work besause of hor gender/gender stereotypes. thenifoia, there was
 sufficient evidence to conclud€ that Charging Party was denied equal terms, conditions and
 privileges of employment because of sex.

 Evidenco produced during ths invostigation illustraled that Charging parly was subiect to
 unwelcome cornrnents and conduct ln the workplacs becauso olse*x. Ouring tneinvestigation,
 Charging party al€dibly provided that in or about March 2A14, Town Superiisor Moore
 commented to a co.worker, "maybe you could take Barb shopping.., she oould use some help'
 and also provided lhat she overheard him comment (to the then-Human Rssources
 representative), "tell me she don't just look like a g.uf., Although Respondent's r€presentatives
 denied any such comments were made, stalements of witnesses confirmed that iown
 Supervisor Moore repeatedly made statements concerning Charging Party's appearance and
dress {such as "she rnightas wetl be a man... because can't tetlsrrd's a wom*i-r;1.-sup.ervisor
Moore's comrnenls ragarding Charging Party displayad an intense animosity tow'arAs her nased
on sex/sax stereotyping. Whan viawed, through this prism, his acknowledged conduct on
September 2A,201'4, can only been seon as an sffort to intimidate Charglig party. lmportanlly,
it was evidenl from the record thal charging Party's health was affocteo uylrre
commenlslconduct in the workplace to such an extent as to necessitate a medical leave
beginning in September 2015. Therefore, there was sufficient evidence to conclude that
charging Party was subject to a hostile work environment because of sex.

To be noted, the record indicates that Town Supervisor Moore also made derogatory and sex-
based comments to other female employee-s. The investigation reveals that To-wn S'upervisor
Moore's commenls w€r€ not llmiled to lhe charging Party or other females; the evioance
illustrates lhat the Town Supervisor Moors also rnade discriminalory and derogatory comments
concerning the disabled and African-Americans.

 It was undisputed that on or about November 12, 2014, Charging Party made an intemal sex
discrimination enmplaint to Respondent and on December 2,2014, it received notice of her
tharge with the Commission, The record indicates that when subsequenily taking meoicaiieave
Res:pondent invoked the state's civil service law and requirod her to undeigo an independent
Medical Exam (lME) beforo it would allow her to retum to work as schedulJd, rhe evioence
illustrates that Respondent had not previously required Charging Party to undergo an IME when
returning from a prior medical leave. The evidence also illuslrates that Respondent has not
required employees who have not engaged in protected activity to undergo an IME when
roturning fr:om a medical leave. Hence, there was a nexus betwoen Chaiging party,s
complainls and Respondent's adverse treatment, which resulted in a loss of pay. AOOitionally,
         Case 6:19-cv-06020 Document 1 Filed 01/07/19 Page 16 of 19




 the investigation reflects that beginning in 2015, Charging Party's son, who had been a
 seasonal worker for Respondent, has not been re-hired. Respondent failed to provide a
 legitimate reason for denying him employment and there was evidence to indicale that it took
 similar actions with respect to other employees who had engaged in protected activity.
 Therefore, lhere was sufficient evidence to conclude that Charging Party was retaliated against
 for opposing Respondent's discriminatory conduct.

 The investigation establishes thal even prior to Charging Party's efforts to report the Town
 Supervisol's conduct and comments, Respondent knew about his discriminatory behavior (and
 ths behavior of his subordinates). The evidencg_cfearly illustrates that at the time Char-ging'
 Party filed her intemal complaint in Novomber 2014, Respondent's representativos 5aO nj
 intention of conducting a meaningful or effective investigation into her complaints. Significanly,
 Respondent has failed and continues to fail to take reasonable care to prevent and conect the
 harassment by Town Supervisor Moore and other employees acting on his behalf.

 The investigation flnds that Respondent does not have a Human Resourcas Department ora
 full-time Human Resources professional to address egualemployment opportunity matters or
 reasonable accommodations for employees with disabilities .The record reflects that the
 employees assigned "human resources'tasks have often been employees whose tiles havs
 included, 'Direc{or of Finance" and 'Payroll Clerk". The evidence illustrates that these
 individuals possess little knowledge of equal employm€nt opportunity issues. Additionally,
statempnts of the parties dsmonstrale that those responsible for equal employment opp6rlunity
matters ar6 con$trained by an organizational system, whera the prrimary discrirninator/harassei
retains authori$ and control over lhair ernploymenl. Moreover, Respondent representaiives'
admitted failuro to take action regarding internal discrimination complaints, has without queslon,
prevented employees from reporting possible discriminatory conduct by the Town Supervisor
{and others), Furtherrnore, Town $uperuisor Moore's inlentionalacts of retaliation against
Charging Farty and others engaging in protectsd aotivityr creates a chilling effect on lotential
hanned parties reporting discrjmination and obstructs the Commission ln its mission to eradicate
discrimination in the workplace.

 Based on the above, Respondent's asserted defense does not withstand scrutiny and the
Commission has determined that there is reasonable cetus€ to believe that Respondent
discriminated against Charging Party and a class of female employeos because of sex.
Charging Party was subject to continued harassment because of her gender/gender
stereotyping and was also subject to unequal terms, conditions and privileges of employment
afforded other employees. Following her opposition to Respondent's discriminatory conducl,
Charging Party was retaliated against. Employees who also engaged in activity protected under
the statutes enforced by the Commission, wero also subject to retaliation.

This determination is final. The statutes require that, if the Commission determines that there is
reasonable cause to believe that violations have occurred, it shall endeavor to eliminate the
alleged unlawful employment practlces by informal methods of conference, conciliation, and
persuasion. Having determined that there is reason to believe that violations have occurred, the
Commission now invites Respondent to join with it in an effort toward a just resolution of this
matter. Enclosed is a letter outlining the proposed lerms of conciliation.
       Case 6:19-cv-06020 Document 1 Filed 01/07/19 Page 17 of 19




Disclosure of information obtained by the Commission during the conciliation process will be
made in accordancs with Section 1601-26 of the Commission's Procedural Regulations. When
the Respondsnt declines to enter settlement discussion, or when the Comrnission's
representative is unable to s€cure settlement acceptable to the Director, the Director shallso
inform the parties, in writing, and advise thom of the court enforcement alternativo available to
the Charging Party, the aggrieved persons and the Commission,


On behalf of the Commission:

 sEP 2 S 2017
Date                                E. Thompson, Jr




Cc
       RespondenJ's Atlornev
       Patrick Naylon, Esq.
       James M. Paulino ll, Esg.
       Goldberg Segalla, LLP
       2 State Street, Suite 1200
       Rochester, NY 14614
Case 6:19-cv-06020 Document 1 Filed 01/07/19 Page 18 of 19




                                                             l




              EXHIBIT                    B
           Case 6:19-cv-06020 Document 1 Filed 01/07/19 Page 19 of 19
                                                                     U.S. Department o,f Justice
                                                                     Civil Rights Division




                                    against the absve-narned                                   cornrnence a
such

         -I'h'erefore,
                      you should consult an af'torney of
r:nabie to locate an attorney, you trray wish to contact
may appoint an attorney in appropriate circr$lstances

         We are return,ing the files in this matter to EEOC's Buffalo Local Office. If yor,i or your attomey have any
questions concet:ning th,is matter or wish to inspect the investigative files, please feel free to adclrress your inquiry to:
 John E. Thornpson, Jr., Director, EEOC,6 Fountain Plaza, Ste. 350, Buffalo, NY 14202.

                                                               Sincerely,

                                                            John M. Gore
                                                Acting Assistant Attorney General
                                                        Civil Rights Division

                                                By:

                                                           Karen D. Woodard
                                                        Principal Depury Chief
                                                      Empioynent I-it,igation Secti on

ca       Town of Henrietta
         Patrick B. Naylon, Esquire
         EEOC, Buffalo Local Office
